                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA,

                                                       Criminal Action
            V.                                         No.     12-10344-PBS


STANLEY GONSALVES,

                          Defendant




                            MEMORANDUM AND    ORDER


                                May 15, 2019

Saris,   C.J.

     Defendant Stanley Gonsalves was convicted at trial of a host

of charges stemming from his operation of an oxycodone-

trafficking ring on Cape Cod. He moves under 28 U.S.C. § 2255 to

vacate his sentence on the basis that his trial and appellate

attorneys rendered ineffective assistance of counsel. After

review of the briefing and the record,         the Court DENIES

Gonsalves's motion    (Docket No.     507).

                   FACTUAL AND PROCEDURAL BACKGROUND


         The Court assumes familiarity with the case from the First

Circuit's opinion affirming Gonsalves's conviction and recounts

below only the facts material to his motion to vacate. See United

States V.    Gonsalves,    859 F.3d 95   (1st Cir.    2017).
      starting in 2009, Gonsalves began to purchase oxycodone

pills in bulk from a Florida man named John Willis. Willis was

Gonsalves's primary supplier. Gonsalves and Willis paid runners

to carry money to Florida to buy pills from Willis. The runners,

who included friends,       family,   girlfriends,   and exes,    transported

at least one thousand pills per trip,         though some carried many

more. Willis hid the pills in vitamin bottles, which he doctored

to look never-opened, and gave them to the runners to bring to

Massachusetts. Gonsalves packaged the pills into packs of one

hundred,    which he sold to lower-level drug dealers.           Gonsalves

paid Willis between $14 and $17 per pill and resold them for

between $19 and $21. Over the three years of the scheme,

Gonsalves brought around 371,327 oxycodone pills to Cape Cod.

      On November 1,    2012,   after law enforcement busted his

operation,    Gonsalves was indicted for conspiracy to possess with

intent to distribute and to distribute oxycodone in violation of

21 U.S.C.    § 846. Two superseding indictments added charges for

money laundering conspiracy in violation of 18 U.S.C. § 1956(h);

concealment money laundering in violation of 18 U.S.C.

§ 1956(a)(1); unlawful monetary transactions in violation of 18

U.S.C.   § 1957; possession of a firearm in furtherance of a drug

trafficking conspiracy in violation of 18 U.S.C.           § 924(c); and

drug and money laundering forfeiture allegations under 21 U.S.C.

§   853 and 18 U.S.C.   §   982(a)(1).
        Gonsalves's trial lasted eighteen days with testimony from

thirty-four witnesses. Two witnesses testified about his

possession of a rifle. Mathew Hernon, the brother of an ex-

girlfriend of Gonsalves named Alexa Doran, testified that, while

he was playing video games at Gonsalves's house at the age of

fifteen,      Gonsalves took an AR-15 rifle out of a                             case from behind

the couch,       cocked it,         and cleaned it.            The weapon was not loaded.

Gonsalves told Hernon the rifle was stolen from the police and he

had i t for protection because he thought someone was going to rob

him.    Hernon      saw the    firearm one more               time    a    few   weeks    later.


        Doran,      the ex-girlfriend,            also testified that Gonsalves kept

a   rifle    in a    black case behind the couch a t                      his    home    for   a   few


weeks.      She and Gonsalves were distributing pills out of and

counting money in the house when the gun was present.                                     Gonsalves

told her he did not have any bullets for the rifle and he bought

the    firearm because         it    was    cool.      She    never       saw Gonsalves        fire      the


rifle, but he talked about shooting a gun at a                                   friend's house.

        At the end of trial,               Gonsalves moved for a directed verdict.

With respect to the § 924 (c)                 charge,         he argued that '"a reasonable

jury could not conclude beyond a                       reasonable doubt that               [he]

possessed guns no matter a real one in furtherance of a drug

transaction."         Dkt.    No.    303.    at   4.    The    Court      denied     the motion.          On


October 9,       2014,   the jury convicted Gonsalves on all counts.                                  For

the §    924(c)      conviction,       the jury found that he possessed the
r i f l e about which Hernon and Doran had t e s t i f i e d in furtherance


of his oxycodone-trafficking conspiracy.

     The jury then heard additional arguments and instructions on

the forfeiture allegations. The following day,                  the jury found

$23,503 in cash,     two cars,   and a house subject to forfeiture.              The

jury also calculated $5, 074, 575 as the ''total gross proceeds of

the oxycodone conspiracy," $3,552,203 of which was "reasonably

foreseeable   to"   Gonsalves.   Dkt.   No.   318   at   2-3.


      The Court sentenced Gonsalves on June 12,                 2015.   To determine

the drug quantity for his base offense level under U.S.S.G.

§ 2D1.1,   the Court divided the gross proceeds the jury attributed

to him at the forfeiture trial          ($3,552,203) by $20, the average

sales price per pill, and then added the number of pills that

were seized   (and thus could not have been forfeited).                  This

calculation attributed 177,610 pills to Gonsalves,                  which resulted

in a base offense level of 36. The Court expressly rejected the

Government's proposal to attribute 371,327 pills to Gonsalves

based on conservative calculations from the testimony of various

runners and suppliers about how many pills they trafficked,

although such a methodology would have led to the same base

offense level. With enhancements for money laundering,                    possessing

a dangerous weapon,     serving as an organizer,           and involving a

minor in the crime,     Gonsalves received a         total offense level of

43 and a guidelines recommendation of life. Under the statute and

                                        4
guidelines, the § 924(c) conviction called for a minimum sentence

of five years to run consecutively to the sentence imposed for

the trafficking offenses.

       During the argument, the Court stated that Gonsalves was

^^going to get a non-Guideline sentence." Dkt. No.                          47 6 at 24:5-6.

Accordingly,     the Court sentenced him to a term of twenty-five

years of imprisonment:

      Actually, the government stole my show a little bit
      because I did think 25 years was what was appropriate
       here   and not    30.   I   think t h a t ' s   s u f f i c i e n t but   not
       greater than necessary to serve the purposes of
       punishment — that is, deterrence -- the gravity of
       the offense, giving you a proportionate punishment to
       other people in similar situations in this conspiracy,
       and also essentially making sure that the deterrence
       goes out to the community that oxycodone is something
       that is harmful and that we take seriously.

       Even if my criminal Guideline sentencing turns out to
       be incorrect in some [respect], this is what I think
       is sufficient but not greater than necessary to serve
       the purposes of punishment. I think the 851 is
       irrelevant. There's the 20 years on Count 1 regardless
       of the 851, and then there's a five-year on and after
       from the 924(c).

Id.   at   37:18-38:7.


       Gonsalves appealed his conviction and sentence to the First

Circuit. As relevant here,             he argued the Government presented

insufficient evidence for the jury to convict him of the § 924(c)

charge. Gonsalves,        859 F.3d at 110. The First Circuit rejected

this argument.     Id. at 111-12. In particular,                    the court explained

that ^'a gun kept near a drug distribution point for protection
from robbery of drug-sale proceeds may reasonably be considered

to be possessed in furtherance of an ongoing drug-trafficking

crime." Id. at 111           {cleaned up). Accordingly,              the testimony from

Doran and Hernon that Gonsalves "kept the gun behind the couch

where he distributed oxycodone pills and counted drug money" and

"had the rifle for protection in case someone tried to rob him"

was sufficient to establish that he possessed a firearm in

furtherance of a drug trafficking offense.                     Id.

     Gonsalves also challenged his sentence of twenty-five years

as procedurally unreasonable because the Court miscalculated the

guidelines range by overestimating the quantity of drugs

attributable      to   him.    Id.   at     112-13.   The   F i r s t Circuit    reviewed


his claim for plain error,                as he did not object on this basis

during sentencing.           Id.   at 113. The First Circuit held that

Gonsalves   failed      to    show    that    the   error   affected his        substantial


rights,   i.e.,    that there was a reasonable probability that he

would have received a              lower sentence without the error,               because

the Court made clear its sentence was based not on the guidelines

range but instead on ensuring proportionality with his co-

conspirators'      sentences.         Id.

     Gonsalves filed a petition for writ of certiorari with the

United States Supreme Court,                 which was denied on January 8,            2018.

He filed a timely motion under 28 U.S.C.                     § 2255 to vacate his

sentence on January 7,              2019. See Clay v. United States,               537 U.S.
522, 527-28    (2003)    (noting that a conviction becomes final for

the purposes of the one-year statute of limitations for a § 2255

motion when the Supreme Court denies certiorari).

                                     DISCUSSION


I.     Legal Standard

       A.    28 U.S.C.   §   2255


       A federal criminal defendant ^^may petition for post-

conviction relief under 28 U.S.C.           §   2255(a)       if,   inter alia,     the

individual's sentence        ^was imposed in violation of the

Constitution or laws of the United States'                   or   ^is otherwise


subject to collateral attack.'" Lassend v. United States,                      898

F.3d 115,    122   (1st Cir.   2018)    (quoting 28 U.S.C.            § 2255(a)).

Claims of ineffective assistance of counsel are cognizable on a

§ 2255 motion.     Rivera-Rivera v.       United States,            844 F.3d 367,    372

(1st Cir.    2016).   The defendant bears the burden of establishing

his entitlement to relief.          Lassend,    898 F.3d at 122.

       ^'Evidentiary hearings on § 2255 petitions are the exception,

not the norm," and the defendant bears "a heavy burden . . . to

demonstrate that an evidentiary hearing is warranted." Moreno-

Morales V.    United States,        334 F.3d 140,      145    (1st Cir.    2003). A

court need not hold an evidentiary hearing if the petition

"(1)   is inadequate on its face,         or    (2)   although facially

adequate,    is conclusively refuted as to the alleged facts by the

files and records of the case." Id.              (quoting United States v.
DiCarlo,      575 F.2d 952,     954     (1st Cir.   1978)). Because the record

in this case demonstrates that all of Gonsalves's claims lack

merit,      the Court declines to hold an evidentiary hearing.

       B.      Ineffective Assistance of Counsel


        ""^To prevail on an ineffective assistance of counsel claim,"

a    criminal defendant       ^^must   show both that his      ^counsel's


representation fell below an objective standard of

reasonableness'         (the performance prong), and that               ^there is a

reasonable probability that, but for counsel's unprofessional

errors,      the result of the proceeding would have been different'

(the prejudice prong)." Rivera v. Thompson, 879 F.3d 7, 12                        (1st

Cir. 2018)       (quoting Strickland v. Washington, 466 U.S. 668, 688,

694    (1984)).    "MfJailure to satisfy one prong .            .   .   obviates the

need for a court to consider the remaining prong." Tevlin v.

Spencer,       621 F.3d 59,    66   (1st Cir. 2010). A court may consider

either prong first in the interest of efficiency. Ortiz-

Graulau v.       United States,        756 F.3d 12,   17   (1st Cir.     2014).

           Under the performance prong, the defendant must show that,

^^given the facts known at the time, counsel's choice was so

patently unreasonable that no competent attorney would have made

it." Rivera,       879 F.3d at 12        (quoting Knight v. Spencer,          447 F.3d

6,    15    (1st Cir.   2006)). This analysis covers all of the

circumstances surrounding the challenged conduct or decision and

requires ^'evaluating the attorney's conduct 'from counsel's

                                             8
perspective at the time' and in light of ^prevailing professional

norms.'" Id.      (quoting Strickland, 466 U.S. at 688-89). Review of

counsel's performance is ^'highly deferential" and subject to ''a

strong presumption that [it] falls within the wide range of

reasonable professional assistance." Strickland, 466 U.S. at 689.

A defendant faces an especially high burden in challenging

counsel's tactical decisions.      See Lucien v.   Spencer,   871 F.3d

117,   129   (1st Cir.   2017).

       For the prejudice prong, the defendant must show more than

^'that the errors had      ^some conceivable effect on the outcome,"

but he does not have to ''prove that the errors were more likely

than not to have affected the verdict." Rivera,        879 F.3d at 12

(quoting Gonzalez-Soberal v. United States, 244 F.3d 273, 278

(1st Cir. 2001)). A reasonable probability is instead one that

undermines confidence in the outcome.       Id.

II.    Analysis

       A.    Sufficiency of the Evidence for the § 924(c) Conviction

       Gonsalves first contends that his trial and appellate

attorneys were ineffective for failing to argue that there was

insufficient evidence to support the jury's finding that he

possessed a firearm in furtherance of a drug trafficking offense

under 18 U.S.C.      § 924(c). No one testified that he had ammunition

for the rifle or carried i t during a drug transaction, Gonsalves

explains, and Doran and Hernon stated that he possessed the rifle
for only a few weeks. Because there was no testimony that the

firearm was loaded or that he ever conducted a drug transaction

while carrying the gun, Gonsalves claims his attorneys were

ineffective for not arguing in his motion for a directed verdict

or on appeal that the Government failed to show ^'a sufficient

nexus between the firearm and the drug crime such that the

firearm advances or promotes the drug crime." United States v,

Pena,    586 F.3d 105,   113   (1st Cir.     2009).

        Gonsalves has not shown prejudice because the Government did

present sufficient evidence to convict him under § 924 (c) .

Gonsalves,    859 F.3d at 110-12. As the First Circuit recognized,

the testimony of Doran and Hernon supported a finding that

Gonsalves kept a rifle ''near a drug distribution point for

'protection from robbery of drug-sale proceeds,'" which suffices

to show the required nexus. Id. at 111 (quoting United States v.

Carlos Cruz,    352 F.3d 499,     509   (1st Cir. 2003)). Accordingly,       the

Government showed more than just the "presence of a firearm in

the area where the drug offense occurred." Pena, 586 F.3d at 113.

        Gonsalves criticizes his attorneys for not pointing out that

no witness testified that the rifle was loaded or used during a

drug deal. Neither fact is a requirement to convict under

§ 924(c). See United States v. Grace,            367 F.3d 29,   35-36 (1st

Cir. 2004)    (finding sufficient evidence to convict the defendant

under § 924(c) where the police found an unloaded gun, drugs, and

                                        10
sales proceeds in the defendant's residence). Gonsalves also

notes that Doran testified that he told her he had the rifle

because i t was cool.     A court must ^'consider the evidence in the

light most favorable to the verdict[]" on challenges to the

sufficiency of the evidence, United States v. Pena,          910 F.3d 591,

597   {1st Cir.   2018), however,   and the jury was free to believe,

as Hernon reported Gonsalves told him, that he owned the rifle

for protection. Without a plausible argument about the

sufficiency of the evidence, Gonsalves cannot show a reasonable

probability that he would have won a directed verdict or appeal

had his attorneys raised this issue.

      B.     Calculation of Drug Amount at Sentencing

      Gonsalves next claims his appellate attorney was ineffective

for failing to argue that the drug amount at sentencing was

calculated in a     manner forbidden   in United States v.    Candelaria-


Silva,     714 F.3d 651   (1st Cir. 2013). The Court determined the

drug amount by dividing the gross proceeds the jury attributed to

Gonsalves at the forfeiture trial by $20, the average sales price

per pill, and then adding the number of pills that were seized

(and thus could not have been forfeited).       The Court should not

have relied on the jury's gross proceeds finding,       Gonsalves

contends,     because the Government made exaggerated estimates

during its arguments to the jury of the pill amounts carried by

various runners and the jury was never told to ignore the 40,000

                                     11
pills Gonsalves consumed himself. Gonsalves argues that the Court

calculated an erroneously high base offense level using the

jury's speculative estimate.

     This argument fails on both the performance and prejudice

prongs. Gonsalves's appellate attorney devoted almost half of the

argument section of his opening brief to reasons why the drug

quantity the Court used to calculate the sentence was erroneous.

In his brief, the attorney made the same arguments Gonsalves

raises now concerning the exaggerated estimates of pill amounts

and the pills Gonsalves personally consumed. Gonsalves asserts

that the arguments his attorney made on appeal concerned the

Court's calculation of the drug amount while he now raises issues

with the jury's forfeiture calculation. Because the Court based

its calculation on the jury's forfeiture amount, this is a

distinction without a   difference.


     Even if his appellate attorney provided constitutionally

deficient representation, Gonsalves cannot show prejudice. He

claims the unlawful calculation of the drug amount caused an

increase in his guidelines range. An error in calculating the

guidelines range ''most often will" suffice to show prejudice,

"whether or not the defendant's ultimate sentence falls within

the correct range." Molina-Martinez v. United States, 136 S. Ct.

1338, 1345 (2016)   (interpreting the identical prejudice standard

for plain error under Federal Rule of Criminal Procedure 52(b)).

                                  12
However,    such an error is not prejudicial if there is ^'a clear

statement in the record showing [it] did not influence the

sentence imposed." United States v. Taylor, 848 F.3d 476, 498

(1st Cir.    2017); see also Molina-Martinez,            136 S. Ct. at 1346

(explaining that the defendant would suffer no prejudice if the

record shows ^'that the district court thought the sentence it

chose was appropriate irrespective of the Guidelines range"). As

the First Circuit recognized, the Court clearly stated it would

have imposed the same sentence even if it made an error in its

guidelines calculations. Gonsalves, 859 F.3d at 113; see also

Dkt. No.    476 at 38:2-5   (^'Even if my criminal Guideline sentencing

turns out to be incorrect in some [respect],               this is what I think

is sufficient but not greater than necessary to serve the

purposes of punishment."). Because the guidelines range did not

affect the Court's sentence, Gonsalves cannot show a               reasonable

probability that, but for his appellate counsel's failure to

raise this argument, he would have received a lower sentence.

                                     ORDER


     For the foregoing reasons, Gonsalves's motion to vacate his

sentence    (Docket No.   507)   is DENIED.

SO ORDERED.


                                     /s/ PATTI B. SARIS
                                     Hon.   Patti   B.    Saris
                                     Chief United States District Judge




                                      13
